Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner commenced this CPLR article 78 proceeding seeking to annul a tier II disciplinary determination finding him guilty of refusing a direct order and violating facility movement regulations. The Attorney General has advised this Court that the underlying determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory surcharge has been credited to petitioner’s institutional account. Inasmuch as petitioner has received all the relief to which he is entitled, this matter is dismissed as moot (see Matter of LaTorres v Selsky, 49 AD3d 1110 [2008]; Matter of Williams v Smith, 48 AD3d 872 [2008]).
Cardona, P.J., Carpinello, Rose, Kavanagh and Stein, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $50.